FOURTH AMENDMENT TO CREDIT AGREEMENT

        THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into this 8th day of February, 2005, by and among REMINGTON ARMS
COMPANY, INC., a Delaware corporation (“Remington”); RA FACTORS, INC., a
Delaware corporation (“Factors”; together with Remington, the “Borrowers” and
individually a “Borrower”); WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association with an office at 191 Peachtree Street, Atlanta, Georgia
30303, in its capacity as administrative and collateral agent (together with its
successors on such capacity, “Agent”) for various financial institutions
(“Lenders”), and Lenders.


RECITALS:

        Agent, Lenders and Borrowers are parties to a certain Credit Agreement
dated January 24, 2003, as amended in the First Amendment to Credit Agreement
dated June 30, 2003, the Second Amendment to Credit Agreement dated October 31,
2003 and the Third Amendment to Credit Agreement dated February 9, 2004 (as at
any time amended, the “Credit Agreement”), pursuant to which Lenders have made
certain revolving credit loans to Borrowers.

        Borrowers have delivered to Agent written notice, in accordance with
Section 2.1.6 of the Credit Agreement, that Revolver Commitments are to be
reduced from $125,000,000 to $101,000,000, effective February 8, 2005.

        The parties desire to amend the Credit Agreement as hereinafter set
forth.

        NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

    1.        Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.

    2.        Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

    (a)        by deleting the definitions of “Amortizing Equipment Formula
Amount,” “Commitment Reduction Date” and “Eligible Equipment” in their
entireties in Section 1.1 of the Credit Agreement.

    (b)        by deleting the definitions of “Accounts Formula Amount,”
“Appraisal,” “Consolidated Fixed Charges,” “Formula Amount,” “Inventory Formula
Amount,” and “Minimum Availability Condition” in their entireties in Section 1.1
of the Credit Agreement and by substituting the following new definitions in
lieu thereof:

          Accounts Formula Amount — on any date of determination thereof, an
amount equal to the sum of the (i) Applicable Accounts Percentage multiplied by
the net amount of all Eligible Accounts on such date other than Eligible Dated
Accounts and the Eligible Canadian Accounts; (ii) the Applicable Accounts
Percentage multiplied by the net amount of all Eligible Dated Accounts on such
date, and (iii) the Applicable Accounts Percentage multiplied by the net amount
of all Eligible Canadian Accounts; provided, that the amount of Loans
attributable to Eligible Canadian Accounts shall at no time be greater than
$4,000,000. For purposes hereof, the phrase “net amount” shall mean, with
respect to any Account on any date, the amount of such Account as shown on the
invoice evidencing same less any and all returns, rebates, discounts (which may,
at Agent’s option, be calculated on shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) at any time issued, owing,
claimed by the Account Debtor, granted, outstanding or payable in connection
with, or any interest accrued on the amount of, such Accounts at such date.


          Appraisal – an appraisal of the Net Orderly Liquidation Value of the
Inventory of Remington that is (i) performed by an appraiser selected by Agent,
(ii) except as otherwise provided below is obtained not less frequently than
annually, and (iii) is in form, scope and substance satisfactory to Agent;
provided, however, that for so long as Inventory Reliance is less than twenty
percent (20%), and no Default or Event of Default exists, no such Appraisal
shall be required but may be requested by Remington in its sole discretion.


          Consolidated Fixed Charges – for any period, the sum of the following
during such period, calculated on a Consolidated basis and without duplication:
(i) Consolidated Interest Expense, plus (ii) scheduled principal payments of any
long-term Debt coming due in the next period of equal length, plus (iii)
payments made with respect to Capitalized Lease Obligations.


          Formula Amount – on any date of determination thereof, an amount equal
(i) to the sum of the Inventory Formula Amount and the Accounts Formula Amount
on such date, minus (ii) the Availability Reserve on such date.


          Inventory Formula Amount – on any date of determination thereof, an
amount equal to the least of (i) $50,500,000, (ii) the sum derived by
multiplying the Applicable Inventory Percentage by the Value of Eligible
Inventory consisting of Finished Goods and the Applicable Inventory Percentage
by the Value of Eligible Inventory consisting of Raw Materials, or (iii) the
Appraised NOLV as of such date.


          Minimum Availability Condition — on any date of determination,
Availability of not less than the amount applicable on such date as determined
in accordance with the following table:



     If the date of determination occurs:    And the date of determination is on
or after February 8, 2005, then Availability shall be not less than:   

A

   During a single period of not more than 60 consecutive days during each
Seasonal Testing Period        $10,000,000   

B

   Other than during the Seasonal Testing Period for any period of not more than
five (5) consecutive Domestic Business Days no more frequently than once in each
Fiscal Quarter        $15,000,000   

C

   At any date other than a date described in A or B, above        $20,000,000
  


    (c)        by deleting clause (viii) of the definition of “Eligible Account”
in Section 1.1 of the Credit Agreement and by substituting the following new
clause (viii) in lieu thereof:

(viii)         it arises from a sale to an Account Debtor with its principal
office, assets or place of business outside the United States, Canada or Puerto
Rico, unless the sale is backed by an irrevocable letter of credit that is
issued or confirmed by a bank acceptable to Agent that is in form and substance
acceptable to Agent and payable in the full amount of the Account in freely
convertible U.S. Dollars at a place of payment within the United States, and, if
requested by Agent, such letter of credit, or amounts payable thereunder, is
collaterally assigned to Agent;


    (d)        by inserting the following new definitions in proper alphabetical
sequence in Section 1.1 of the Credit Agreement:

          Eligible Canadian Account – an Eligible Account that arises from a
sale to an Account Debtor with its principal office, assets or place of business
in Canada.


          Inventory Reliance – on any date of determination thereof, the
percentage, as determined by Agent, calculated by dividing (i) the sum, without
duplication, of the total principal amount of outstanding Loans plus the total
outstanding LC Obligations minus the Accounts Formula Amount by (ii) the
Inventory Formula Amount; provided that, if the difference between (A) the sum,
without duplication, of the total principal amount of the Loans plus total
outstanding LC Obligations and (B) the Accounts Formula Amount is less than
zero, Inventory Reliance shall be 0%.


    (e)        by deleting Section 8.5 of the Credit Agreement in its entirety
and substituting the following in lieu thereof:

          8.5 Borrowing Base Certificates. Borrowers shall deliver to Agent a
Borrowing Base Certificate each month, on the 15th day of such month, in which
the Borrowing Base shall be calculated as of the last day of the immediately
preceding month (each a “Monthly Borrowing Base Certificate”); provided,
however, that (i) if on any date Availability (as reflected in a Borrowing Base
Certificate or as independently determined by Agent) is less than $30,000,000,
then Agent may also require Borrowers to deliver a Borrowing Base Certificate on
or before the third Domestic Business Day of each week, in which the Borrowing
Base shall be calculated as of the last day of the immediately preceding week
(each a “Weekly Borrowing Base Certificate”); and (ii) if on any date
Availability is less than $8,000,000 or the aggregate amount of outstanding
Revolver Loans exceeds the Formula Amount as shown on the last Borrowing Base
Certificate or as otherwise calculated by Agent, then, without limiting any
other right or remedy of Agent or Lenders hereunder as a consequence of any such
Out-of-Formula Condition, Agent may also require Borrowers to deliver to Agent a
Borrowing Base Certificate on each Domestic Business Day (each a “Daily
Borrowing Base Certificate”); and provided further, however, that, if Agent
shall require Borrowers to submit Borrowing Base Certificates more frequently
than once a month, the calculations shown in each Daily Borrowing Base
Certificate or Weekly Borrowing Base Certificate, as applicable, need show only
changes in the Accounts and the components of the Accounts (for the avoidance of
doubt the other components of the Borrowing Base shall be adjusted at the time
of and reflected on each subsequent Monthly Borrowing Base Certificate). All
calculations of Availability in connection with the preparation of any Borrowing
Base Certificate shall originally be made by Borrowers and certified to Agent,
provided that Agent shall have the right to review and adjust, in the exercise
of its credit judgment, any such calculation (A) to reflect its reasonable
estimate of any decline in value of Collateral described therein, (B) to the
extent that such calculation is not made by Borrowers in accordance with this
Agreement, and (C) to the extent that such calculation does not accurately
reflect the amount of the Availability Reserve. In no event shall the Borrowing
Base on any date be deemed to exceed the amount of the Borrowing Base shown on
the Borrowing Base Certificate last received by Agent prior to such date, as
such Borrowing Base Certificate may be adjusted by Agent as herein authorized.
With the delivery of each Borrowing Base Certificate, Borrower shall deliver to
Agent a report of Inventory Reliance covered by the period of the Borrowing Base
Certificate, in form and substance satisfactory to Agent.


    3.        Consent to Purchase New Senior Notes. Pursuant to that certain
letter agreement dated September 8, 2004 (the “Consent Letter”), among
Borrowers, Agent and Lenders, Agent and Lenders consented to the request of the
Borrowers and Guarantor that Agent and Lenders consent to one or more Restricted
Payments by Borrowers in an aggregate amount of up to $5,000,000 to purchase New
Senior Notes on or before December 31, 2004. Borrowers and Guarantor have
requested that Agent and Lenders extend the date before which the purchase shall
be made from December 31, 2004, to on or before December 31, 2005. Agent and
Lenders hereby consent to such extension and agree that, for purposes of
calculating the limitation on Restricted Payments contained in Section
10.2.7(b)(vi) of the Credit Agreement, the amount of the Notes Repurchase (as
defined in the Consent Letter) shall, from and after the date of the Consent
Letter, be deemed to be zero.

    4.        Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Credit Documents and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Credit
Documents.

    5.        Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Credit Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof, except
as the enforceability thereof may be limited by laws relating to Insolvency
Proceedings or other similar laws of general application affecting the
enforcement of creditors’ rights generally or by general equitable principles;
all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower);
the Liens granted by each Borrower in favor of Agent are first priority Liens,
subject only to those Permitted Liens which are expressly permitted by the terms
of the Credit Documents to have priority over the Liens of Agent; and, as of the
close of business on February 4, 2005, the unpaid principal amount of the
Revolver Loans totaled $27,400,000, and the face amount of outstanding Letters
of Credit totaled $4,876,000.

    6.        Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower and this
Amendment has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by each Borrower in the Credit Agreement are
true and correct in all material respects on and as of the date hereof after
giving effect to this Amendment (except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

    7.        Conditions Precedent. The effectiveness of the amendments
contained in Section 2 hereof and the consent contained in Section 3 hereof is
subject to Agent’s receipt of this Amendment, duly executed by Borrowers, each
Guarantor and each Lender, in form and substance satisfactory to Agent and
Lenders, on or before February 8, 2005.

    8.        Reference to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

    9.        Breach of Amendment. This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

    10.        Expenses of Agent and Lenders. Each Borrower agrees to pay, on
demand, all reasonable costs and expenses incurred by Agent and Lenders in
connection with the preparation, negotiation and execution of this Amendment and
any other Credit Documents executed pursuant hereto, including, without
limitation, the reasonable costs and fees of Agent’s and Lenders’ legal counsel.

    11.        Effectiveness; Governing Law. This Amendment shall be effective
upon execution and delivery by Borrowers and acceptance by Agent and the Lenders
(notice of which acceptance is hereby waived), whereupon the same shall be
governed by and construed in accordance with the internal laws of the State of
New York (without giving effect to the conflict of laws principles thereof,
other than Section 5-1401 of the New York General Obligations Law).

    12.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

    13.        No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Credit Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

    14.        Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

    15.        Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

    16.        Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

    17.        Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, that are
known to either Borrower as of the date of this Amendment, or that either
Borrower should have reasonably known, arising under or in connection with any
of the Credit Documents. Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.

    18.        Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

   REMINGTON ARMS COMPANY, INC.
("Borrower")

/s/ MARK A. LITTLE

Title: Executive VP, CFO, and CAO



   RA FACTORS, INC.
("Borrower")

/s/ MARK A. LITTLE

Title: President and Director

        [Signatures continued on next page]

--------------------------------------------------------------------------------

   WACHOVIA BANK, NATIONAL ASSOCIATION , as Agent and Lender

/s/ BRUCE RHODES

Title: Director



   FLEET CAPITAL CORPORATION , as Lender

/s/ SUZANNE COZINE

Title: Vice President



   NATIONAL CITY BUSINESS CREDIT, INC.
(formerly known as NATIONAL CITY COMMERCIAL FINANCE, INC.), as Lender

/s/ WILLIAM E. WELSH, JR.

Title: Senior Associate



   HSBC BANK USA,
NATIONAL ASSOCIATION,
as Lender

/s/ STEPHEN J. GORCZYNSKI

Title: First Vice President



   MANUFACTURERS AND TRADERS
TRUST COMPANY,
as Lender

/s/ TIMOTHY P. McDEVITT

Title: Vice President

        [Consent and Reaffirmation by Guarantor appears on next page]

--------------------------------------------------------------------------------


CONSENT AND REAFFIRMATION

        The undersigned guarantor of the Obligations of Borrowers at any time
owing to Agent and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Fourth Amendment to Credit Agreement; (ii) consents to each Borrower’s
execution and delivery thereof; and (iii) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the Obligations and
reaffirms that such guaranty is and shall remain in full force and effect.

        IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation as of the date of such Fourth Amendment to Credit Agreement.

   RA BRANDS, L.L.C.


/s/ MARK A. LITTLE

Title: Vice President and Director

